                         Case 2:19-cv-02157-JCM-EJY Document 16
                                                             17 Filed 08/20/20
                                                                      08/21/20 Page 1 of 3




                    1 MARC S. CWIK
                      Nevada Bar No. 006946
                    2   E-Mail: Marc.Cwik@lewisbrisbois.com
                      ADAM J. PERNSTEINER
                    3 Nevada Bar No. 7862
                        E-Mail: Adam.Pernsteiner@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                    7 Attorneys for Collection Bureau of
                      America, Ltd.
                    8
                    9
                                                        UNITED STATES DISTRICT COURT
                   10
                                                            DISTRICT OF NEVADA
                   11
                   12
                        ABDIEL ORAMAS,                                CASE NO. 2:19-cv-02157-JCM-EJY
                   13
                                           Plaintiff,
                   14
                                  vs.                                 STIPULATION AND ORDER FOR
                   15                                                 DISMISSAL WITH PREJUDICE
                      COLLECTION BUREAU OF
                   16 AMERICA, LTD.,
                   17                      Defendant.
                   18
                   19          Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff
                   20 ABDIEL ORAMAS (“Plaintiff”) and Defendant COLLECTION BUREAU OF AMERICA,
                   21 LTD. (“Defendant”) stipulate to dismiss Plaintiff’s Complaint in its entirety with
                   22 / / /
                   23 / / /
                   24 / / /
                   25 / / /
                   26 / / /
                   27 / / /

LEWIS              28 / / /
BRISBOIS
BISGAARD                4849-4651-3095.1
                                                                      1                    2:19-cv-02157-JCM-EJY
& SMITH LLP
ATTORNEYS AT LAW
                         Case 2:19-cv-02157-JCM-EJY Document 16
                                                             17 Filed 08/20/20
                                                                      08/21/20 Page 2 of 3




                    1 prejudice. Each party will bear its own costs, disbursements, and attorney fees.
                    2
                    3    DATED this 20th day of August, 2020     DATED this 20th day of August, 2020
                    4
                         KIND LAW                                LEWIS BRISBOIS BISGAARD &
                    5                                            SMITH LLP
                    6
                         __/s/ Michael Kind_______________       __/s/ Marc S. Cwik_______________
                    7    MICHAEL KIND                            MARC S. CWIK
                         Nevada Bar No. 13903                    Nevada Bar No. 006946
                    8    8860 South Maryland Parkway             ADAM J. PERNSTEINER,
                         Suite 106                               Nevada Bar No. 7862
                    9    Las Vegas, Nevada 89123                 6385 S. Rainbow Boulevard, Suite 600
                         Attorney for Plaintiff                  Las Vegas, Nevada 89118
                   10                                            Attorneys for Defendant
                   11
                   12
                   13
                   14                                  IT IS SO ORDERED.
                   15                                  UNITED STATES DISTRICT JUDGE
                   16
                   17                                            August 21, 2020
                                                       Dated: ______________________
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4849-4651-3095.1
                                                                 2                         2:19-cv-02157-JCM-EJY
& SMITH LLP
ATTORNEYS AT LAW
                         Case 2:19-cv-02157-JCM-EJY Document 16
                                                             17 Filed 08/20/20
                                                                      08/21/20 Page 3 of 3




                    1                              CERTIFICATE OF SERVICE
                    2            Pursuant to Fed. R. Civ. P. 5(b), I hereby certify that I am an employee of
                    3 LEWIS BRISBOIS BISGAARD & SMITH LLP and that on this 20th day of August,
                    4 2020, I did cause a true and correct copy of the foregoing STIPULATION AND
                    5 ORDER FOR DISMISSAL WITH PREJUDICE to be served via the CM/ECF
                    6 filing system and/or U.S. Mail postage prepaid to all parties on the service list.
                    7
                                      Attorney                     Party                    Phone/Fax
                    8    David H. Krieger, Esq.            Attorney for Plaintiff      P: 702.880.5554
                         HAINES & KRIEGER
                    9    Nevada Bar No.: 9086                                          F: 702.385.5518
                         8985 S. Eastern Avenue, Suite 350
                   10    Las Vegas, NV 89123
                         dkrieger@hainesandkrieger.com
                   11
                         Michael Kind                         Attorney for Plaintiff   P: 702.337.2322
                   12    KIND LAW
                         8860 South Maryland Parkway,                                  F. 702.329.5881
                   13    Suite 106
                         Las Vegas, Nevada 89123
                   14    mk@kindlaw.com
                   15
                   16
                                                            By /s/ Susan Awe
                   17
                                                               Susan Awe, An Employee of
                   18                                          LEWIS BRISBOIS BISGAARD &
                                                               SMITH LLP
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4849-4651-3095.1
                                                                   3                        2:19-cv-02157-JCM-EJY
& SMITH LLP
ATTORNEYS AT LAW
